Citation Nr: 1700549	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  10-16 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for degenerative arthritis of the thoracolumbar spine associated with residuals of left ankle sprain, prior to December 30, 2014.

2. Entitlement to an initial rating in excess of 40 percent for degenerative arthritis of the thoracolumbar spine associated with residuals of left ankle sprain, from December 30, 2014.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to December 30, 2014.


REPRESENTATION

Veteran represented by:	Katie L. Ambler, Attorney



WITNESSES AT HEARING ON APPEAL

Veteran and his Spouse


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service from March 1960 to April 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007, December 2010, and January 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The issue of entitlement to a TDIU was remanded by the Board to the Agency of Original Jurisdiction (AOJ) in July 2014 and has now been returned to the Board for further adjudication.  Subsequently, entitlement to a TDIU was granted from December 30, 2014 onwards in an August 2016 RO decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board notes that in the July 2014 Board decision, the Board adjudicated entitlement to a higher initial rating for a left ankle disability, which had been initially adjudicated by the AOJ in the August 2007 rating decision on appeal.  Subsequently, the Veteran filed for entitlement to a TDIU in February 2010, which was denied in the December 2010 rating decision on appeal.  However, because the record reflects that the Veteran had asserted that he has been unemployable due to service-connected disabilities throughout the appeal period of the August 2007 rating decision, the Board has jurisdiction to consider the issue of entitlement to a TDIU for all of his service-connected disabilities as part of his claim for an increased rating for his left ankle, previously adjudicated by the Board in the July 2014 Board decision.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that such is the case despite the fact that the Veteran's left ankle issue is no longer before the Board.  Accordingly, although the Board acknowledges that the Veteran's attorney has filed a November 2016 motion challenging the effective date that was assigned to the Veteran's TDIU claim by the August 2016 rating decision, the Board finds that this challenge to the effective date of the Veteran's TDIU is moot because, pursuant to Rice, the Board has taken jurisdiction of the TDIU for the portion of the appeal period prior to December 30, 2014.  Id.

Additionally, the Board further notes that for the matter of entitlement to TDIU, in March 2014 the Veteran testified before a Veterans Law Judge that is no longer employed at the Board.  The Veteran was informed of this fact in an October 2016 letter and given an opportunity to request another hearing.  In November 2016 the Veteran indicated that he did not wish to appear for another hearing; therefore, the Board will proceed to adjudicate the claim on the merits.  A transcript of March 2014 hearing has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate due process and claim development assistance.

According to McLendon v. Nicholson, when required to adequately adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  Such a medical examination is adequate when it describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  A medical examination is "fully informed" when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  In adjudicating musculoskeletal claims, VA must consider any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Therefore, such considerations must be reflected in VA musculoskeletal examination reports.

Upon review of the record, the Board notes that the Veteran was provided a VA examination in December 2014.  However, the December 2014 VA examination report indicates that the Veteran exhibited pain on forward flexion and extension, but failed to record at what degree in the Veteran's range of motion he exhibited such pain.  As such observations are relevant to determining the appropriate rating for the Veteran's back disability, the Board finds that the December 2014 VA examination report is inadequate for rating purposes.  Accordingly, on remand the AOJ should procure another VA examination that includes findings regarding the degree upon which the Veteran experiences pain on motion and other functional loss.  

Additionally, as the record reveals that the Veteran currently receives VA treatment for his back and other disabilities, on remand, any outstanding VA treatment records should be procured.

As for the Veteran's TDIU claim, because adjudication of a TDIU claim requires consideration of the severity of all of the Veteran's service-connected disabilities, the Board finds that the Veteran's back disability and TDIU claims are so inextricably intertwined that a Board decision on the TDIU claim at this time would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, remand of the Veteran's TDIU claim is also required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's outstanding VA treatment records and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his back disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Taking into account the evidence in the claims file and the Veteran's lay statements, the examiner must determine the current severity of the Veteran's back disability, and its impact on his daily activities and ability to work.  

c. In assessing the Veteran's back disability, the examiner should test the range of motion during active motion, passive motion, weight-bearing, and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.

d. The examiner should also, in accordance with DeLuca v. Brown, 8 Vet. App. 202 (1995) and Mitchell v. Shinseki, 25 Vet. App. 32 (2011) indicate whether the Veteran's back disability is productive of any functional loss in the form of weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any additional limitation of motion or additional functional loss.  In doing so the examiner must address any increased functional loss during flare-ups.  Additionally, if feasible, the examiner should describe any functional loss during flare-ups and otherwise in terms of additional loss of range of motion.  If such range-of-motion testing is not included, the examiner should provide a clear explanation as to why.

e. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

3. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




